OFFICE   OF THE ATTORNEY       GENERAL    OF TEXAS
                                       AUSTIN




    Honorable A. K. Harrison
    cm&Yc~t$w
    parls,    Texas
    Attention:

    Dear sir2

                                                            08 of a oartified
                                                            e birth record of



                   You have re



                                                    0r   the father or
                                                   t be identified,
                                                    th or death oerti-
                                                      and provided
                                                       ther of an il-
                                       es to make as to Its parent-
                                        In the form of au affidavit,
                                     rlglnal  birth reoord.      Bleith-
                                     ar nor ang looal registrar
                                     led copy of any birth or
                                     erain a child or an adult
             Is stated t       illegitimate,     unless suoh oertl-
             fled oopy ls   ordered by a Court of oompetent jur-
             isdiction. ’
                   Your question arises from the feat that neither the
    Constitution      nor the statutes  oi this State grant to any oourt
I
Honorable A. W. Harrison, page 2


spwolflo  juriadlotlon to order the 188uance of a certified copy
of the birth record of an lllegltlmate ohlld.
          Section 8 of Article 5 of the Constitution of Texas,
ti addition to conferring upon the dlstriot court jurlrdlotlon
in the particular kind8 of oases therein named, further provides
that said dlstrlot oourt 'shall have general original jurlsdlc-
tion over all Cause8 of aotlon whatever for vhioh a remedy or
jur18dIotlon 18 not provided by law or this Conetltutlon. This
oonstitutlonal provision has been carried forvard into our stat-
utes. Artlole 1909, V. R. C. 9.
          Chief Justice Hemphill, in upeaklng of the juriadlo-
tion of the distriot oourt, raid;
           'The only Inquiry to be made at the lnatltu-
     tlon of a sult 18 vhwther the fact8 of the care
     are ouch a8 to entitle  a paPtr to a judgment In
     hi8 favor in either lau or equity; and if he have
     rights oognlsable  by wither, 8uoh relief rlll be
     adjudged br the court a8 the nature of the oaae
     demands.' 4 Teraa 109, 114.
           It 18 therefore our opinion that the dI8trlot oourts
have jurirblotion,  upon proper petition, to order the 18suanoe
of a.oertitled cop7 of the birth reoord of au IUegItlmate
ohild after 8uoh ohlld is no longer a minor.
                                        Your8 very truly
                                   ATTORHEY WIIERAL OF TEXAS




                                                 W. R. Allen
                                                   A8alstant